Citation Nr: 1752119	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.   13-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a left thigh disability. 

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1976 to November 1976.  She also had periods of ACDUTRA and inactive duty for training (INACDUTRA) with the U.S. Army reserves until 2008.  A statement of medical examination and duty status dated in 2008 reflects a period of ACDUTRA in January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA.  Jurisdiction is now with the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 14, 2008, line of duty determination found that the Veteran sustained a back muscles strain caused by a car accident while she was on active duty training on January 11, 2008.  Medical treatment records document that the Veteran was treated for back pain radiating to her thighs and treatment for bilateral knees and shoulders from January 2008 to September 2008.  A December 2012 deferred rating decision indicated that the Veteran was on active duty training at the time of her motor vehicle accident.  

The Veteran underwent a VA examination in August 2016 regarding the issue of service connection for lumbar spine disability, bilateral knee, right and left shoulder, and left thigh disability.  The examiner was asked, in part, to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed disabilities had any residuals from the injuries from the January 2008 accident or her active service.  The August 2016 VA examiner opined that it was less likely as not that the claimed disabilities were related to her service.  The examiner provided a rationale for the claimed disabilities stating, the Veteran's claimed disabilities may be linked to active duty in January 2008.  The examiner made a request to verify the Veteran's active duty and no verification was received for the January 2008 date for her reserve duty.  Therefore, the examiner considered the Veteran was not on active duty in January 2008 and provided a negative opinion.  The examiner's rationale was based on an erroneous finding that the Veteran was not on active duty.  The RO in a December 2012 deferred rating decision indicated that the Veteran was on active duty for training.  Furthermore, a November 2008 line of duty determination indicated that Veteran was on active duty.  The examiner's rationale is based on an erroneous basis.  Thus, as the August 2016 VA examiner opinion lacks a rationale based on accurate facts, the Board must remand for a new VA examination.  Additionally, a medical examiner cannot rely solely on the absence of records corroborating an in-service injury to conclude that there is no relationship between a disability and service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2  (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, remand is warranted to obtain a new VA examination from another examiner other than the August 2016 examiner, which addresses all of the Veteran's diagnoses and considers all of her lay statements, treatment records, and military personal records, as well as any newly obtained service treatment records.

Accordingly, the case is REMANDED for the following action:

1.   Obtain VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.


2.  After accomplishing the above requests, schedule the Veteran for an examination with an appropriate medical professional (other than the August 2016 examiner).  The claims file, including a copy of this REMAND and the examination report should reflect that the claims folder was reviewed in connection with the examination.

After reviewing the record, considering the Veteran's contentions, the November 11, 2008 line if determination status, medical records from January 2008 to September 2008, December 2012 deferred rating decision and examining the Veteran, the examiner should address the following questions:

a.  Is it at least as likely as not (a 50% or higher degree of probability) that the current lumbar spine disability is causally related to service, to include the claimed period of active duty for training in January 2008?

b.  Is it at least as likely as not (a 50% or higher degree of probability) that the current right or left knee condition is causally related to service, to include the claimed period of active duty for training in January 2008?

c.  Is it at least as likely as not (a 50% or higher degree of probability) that the current left thigh disability is causally related to service, to include the claimed period of active duty for training in January 2008?



d.  Is it at least as likely as not (a 50% or higher degree of probability) that the current left shoulder disability is causally related to service, to include the claimed period of active duty for training in January 2008?

e.  Is it at least as likely as not (a 50% or higher degree of probability) that the current right shoulder disability is causally related to service, to include the claimed period of active duty for training in January 2008?

A clear rationale for all opinions is necessary-to include providing citations to pertinent factual findings and in-service medical history and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.

If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

4.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal, remain denied, issue the appellant and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




